DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 and 04/12/2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 12, 14, 22, 24, 26-27, 45, 82-84, 106 and 109 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Li (US 2013/0083286).
Regarding claim 1, Li discloses a contact lens (see Fig 2), comprising: a body; a filtering characteristic comprising blocking at least some light with wavelengths between 400 nanometers and 500 nanometers from transmitting through the body (see Fig 1 and 2; Para [0089]; light in a region between 400 to 500nm is blocked/absorbed); and a transmittance characteristic comprising transmitting at least some light with wavelengths above 500 nanometers through the body (see Figs 1 and 2; Para [0089]; some light within this region is transmitted as absorbance/blocking is not 100%).
Regarding claim 6, Li discloses the contact lens of claim 1 (see Fig 2), wherein the blocking at least some of the light with wavelengths between 400 nanometers and 500 nanometers includes comprises blocking at least 50 percent of the light entering the body of the contact lens with wavelengths between 400 nanometers and 500 nanometers from passing through the contact lens (see Fig 2; Para [0089]; light within this region may have a transmission of 40-60% at 500nm, 50% at 450nm, and less than 10% at 400nm thus in totally less than 50% of light in this region enters the body).
Regarding claim 12, Li discloses the contact lens of claim 1 (see Fig 2), wherein the blocking at least some of the light with wavelengths between 400 nanometers and 500 nanometers includes blocking at least 50 percent of the light entering the body of the contact lens with wavelengths between 400 nanometers and 450 nanometers from passing through the contact lens (see Fig 2; Para [0089]; light within this region may have a transmission of 50% at 450nm, and less than 10% at 400nm thus in totally less than 50% of light in this region enters the body).
Regarding claim 14, Li discloses the contact lens of claim 1 (see Fig 2), wherein: the body is made, at least in part, of a polymer (see Fig 2; Para [0026-0029]; lenses are made of polymers); the contact lens further comprises a blocking agent incorporated into the polymer; and the blocking agent causes the filtering characteristic (see Fig 2; Para [0018-0020]; Lueco dyes act as blocking agent and can be used in mixtures with lens polymers).
Regarding claim 22, Li discloses the contact lens of claim 14 (see Fig 2), further comprising: an optic zone of the body; and a peripheral zone of the body (see Fig 2; Para [0092]; a optic zone is located in the middle of lens body surrounded by an outer zone as seen in figure 2); wherein the blocking agent is isolated within one of the optic zone or the peripheral zone (see Fig 2; Para [0091]; leuco dyes may be used in just the optic portions of the lens).
Regarding claim 24, Li discloses the contact lens of claim 14 (see Fig 2), wherein the polymer includes at least one of a silicone material or a hydrogel material (see Fig 2; Para [0029]; lenses may be made of silicone containing materials).
Regarding claim 26, Li discloses the contact lens of claim 1 (see Fig 2), further comprising a second transmittance characteristic of transmitting at least some light with wavelengths below 400 nanometers through the body (see Fig 2; Para [0088]; absorbance graph shows some light transmittance at wavelengths below 400nm).
Regarding claim 27, Li discloses the contact lens of claim 26 (see Fig 2), wherein the second transmittance characteristic comprises transmitting at least some light with wavelength ranges between 360 nanometers and 400 nanometers through the body (see Fig 2; Para [0088]; absorbance graph shows some light transmittance at wavelengths between 360nm and 400nm).
Regarding claim 45, Li discloses the contact lens of claim 1 (see Fig 2), wherein the contact lens comprises an orthokeratology lens, a rigid gas permeable lens, or a soft contact lens (see Fig 2; Para [0026-0029]; lenses may be rigid lens or soft contact lenses).
Regarding claim 82, Li discloses a method of making a contact lens (see Fig 2), comprising: applying a liquid lens material into a mold; and curing the liquid lens material within the mold; wherein the liquid lens material comprises a blocking agent that has a characteristic of blocking at least some light with wavelengths between 400 nanometers and 500 nanometers from passing through the cured lens material (see Fig 2; Para [0111]; liquid lens material mixed and cured in plastic molds; leucodye used as blocking agent has characteristic of blocking some light with wavelength between 400-500nm).
Regarding claim 83, Li discloses the method of claim 82 (see Fig 2), further comprising at least partially curing the liquid lens material to form the contact lens (see Fig 2; Para [0111]; liquid lens material is cured in an 0.2% oxygen environment at 60C for 10min).
Regarding claim 84, Li discloses the method of claim 83 (see Fig 2), wherein the contact lens has the characteristic of blocking at least some light with wavelengths between 400 nanometers and 500 nanometers from passing through the contact lens (see Fig 1 and 2; Para [0089]; blocking agent blocks light in a region between 400 to 500nm is blocked/absorbed).
Regarding claim 106, Li discloses the contact lens of claim 14 (see Fig 2), wherein: the body comprises a second filtering characteristic of blocking at least some light with wavelengths below 360 nanometers from transmitting through the body, and the light with wavelengths below 360 nanometers comprises ultraviolet light A light or ultraviolet light B light (see Fig 1; Para [0088]; absorbance graph shows blocking of light at wavelengths below 360; light below 360 is UVA light).
Regarding claim 109, Li discloses the contact lens of claim 106 (see Fig 2), further comprising a second blocking agent that causes the second filtering characteristic (see Fig 2; Para [0090]; Leuco dyes may be part of package of light absorbing components including UV light absorbing components).
Claim 99 is rejected under 35 U.S.C. 102(a)(1) as being disclosed by Mahadevan (US 2019/0002459).
Regarding claim 99, Mahadevan discloses a contact lens (Para [0263]), comprising: a cast body, the cast body including: a first blocking agent comprising triphenylphosphine configured to block at least some light with wavelengths between 400 nanometers and 500 nanometers from transmitting through the cast body and to have a first transmittance characteristic of transmitting at least some light with wavelengths above 500 nanometers through the cast body (see Fig 2; Para [0270, 0295, 303]; triphenylphosphine used in compound mixture and lens with compound blocks some light in range 400-500nm) and a second transmittance characteristic of transmitting at least some light with wavelengths below 400 nanometers through the cast body (see Fig 2; Para [0270,0295]; at least some light below 400nm travels through body); and a second blocking agent configured to block at least some light with wavelengths below 360 nanometers from transmitting through the cast body (see Fig 2; Para [0246-250]; monomer mixture may include further components such as UV absorbers that block wavelengths below 360nm); wherein the cast body comprises one of a silicone material or a hydrogel material (see Fig 2; Para[0261-0263];body made of hydrogel materials).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2013/0083286) in view of Mahadevan (US 2019/0002459).
Regarding claim 15, Li discloses the contact lens of claim 14. Li does not disclose wherein the blocking agent comprises triphenylphosphine. Li and Mahadevan are related because both disclose contact lenses.
Mahadevan discloses a contact lens (Para [0263]), wherein the blocking agent comprises triphenylphosphine (see Fig 2; Para [0270, 0295, 303]; triphenylphosphine used in compound mixture).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Li with wherein the blocking agent comprises triphenylphospine of Mahadevan for the purpose of optimizing the blocking properties of the lens to meet specific transmission requirements.
Regarding claim 17, Li in view of Mahadevan discloses the contact lens of claim 15 (Li: see Fig 2), wherein the blocking agent makes up at least 1.0 percent of the contact lens by weight (Li: see Fig 2; Para [0020]; blocking agent makes up to 10% of mixture weight).
Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2013/0083286) in view of Suzuki (US 2002/0146161).
Regarding claim 43, Li discloses the contact lens of claim 1. Li does not disclose further comprising: a third transmittance characteristic of enhancing light with wavelengths between 360 nanometers and 400 nanometers via absorption and fluorescence in the body. Li and Suzuki are related because both disclose contact lenses. 
Suzuki discloses a contact lens (see Fig 15) further comprising: a third transmittance characteristic of enhancing light with wavelengths between 360 nanometers and 400 nanometers via absorption and fluorescence in the body (see Fig 15; Para [0049]; light between in range is emitted creating enhancing effect).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Li with further comprising: a third transmittance characteristic of enhancing light with wavelengths between 360 nanometers and 400 nanometers via absorption and fluorescence in the body of Suzuki for the purpose of improving the blocking properties of the lens to meet specific transmission requirements.
Regarding claim 44, Li in view of Suzuki discloses the contact lens of claim 43 (Suzuki: see Fig 15), wherein the third transmittance characteristic comprises: absorbing at least some of the light with wavelength ranges below 360 nanometers and above 400 nanometers; and emitting at least some light with wavelength ranges between 360 nanometers and 400 nanometers (Suzuki: see Fig 15; Para [0049]; light in a range 200-400 is absorbed and light in a range of 340-470nm is emitted).
Claims 85, 91, and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2013/0083286) in view of Rawlings (US 5,120,121).
Regarding claim 85, Li discloses the method of claim 82. Li does not discloses further comprising: applying a first liquid lens material into a spin casting mold; spinning the spin casting mold; at least partially curing the first liquid lens material; and applying a second material to the first liquid lens material, where the second material includes a characteristic of blocking at least some light with wavelengths between 400 nanometers and 500 nanometers from passing through the contact lens. Li and Rawlings are related because both disclose methods to form contact lenses. 
Rawlings discloses a method to form contact lenses (see Figs 6-8) further comprising: applying a first liquid lens material into a spin casting mold; spinning the spin casting mold; at least partially curing the first liquid lens material (see Fig 6; Col 17, lines 37-60; a polymer mixture is partially cured and spun); and applying a second material to the first liquid lens material (see Fig 7; Col 17, lines 13-36; a monomer mixture with dye is applied and spun), where the second material includes a characteristic of blocking at least some light with wavelengths between 400 nanometers and 500 nanometers from passing through the contact lens (Li discloses the second material with the characteristic of blocking light see Figs 1 and 2, and Para [0089]) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Li with further comprising: applying a first liquid lens material into a spin casting mold; spinning the spin casting mold; at least partially curing the first liquid lens material; and applying a second material to the first liquid lens material, where the second material includes a characteristic of blocking at least some light with wavelengths between 400 nanometers and 500 nanometers from passing through the contact lens of Rawlings for the purpose of improving the blocking properties of the lens to meet specific transmission requirements.
Regarding claim 91, Li in view of Rawlings discloses the method of claim 85 (Rawlings: see Fig 6), where the first liquid lens material is free of a blocking agent (Rawlings: see Fig 6; Col 17, lines 37-60; element 66 is a conventional monomer mixture, has no ink).
Regarding claim 95, Li in view of Rawlings discloses the method of claim 85 (Rawlings: see Fig 6), further including comprising: depositing an additional liquid lens material in the mold; and curing the additional liquid lens material, wherein curing the additional liquid lens material cross links the additional liquid lens material to at least one of the first liquid lens material or the second material (Rawlings: see Fig 15; Col 18, lines 17-38; additional monomer mixture may be utilized to form more patterned and inter polymerized with other materials).
Claim 110 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2013/0083286) in view of Ying (US 2015/0168605).
Regarding claim 110, Li discloses the contact lens of claim 109. Li does not disclose wherein the second blocking agent comprises at least one of titanium dioxide, oxybenzone, octyl salicylate, octocrylene, octyl methoxycinnamate, or benzoltriazoles. Li and Ying are related because both disclose contact lenses. 
Ying discloses a contact lens (see Fig 1) wherein the second blocking agent comprises at least one of titanium dioxide, oxybenzone, octyl salicylate, octocrylene, octyl methoxycinnamate, or benzoltriazoles (see Fig 1; Para [0043-0044]; octyl methoxycinnamate may be used as UV-absorbing agent).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Li with the second blocking agent comprises at least one of titanium dioxide, oxybenzone, octyl salicylate, octocrylene, octyl methoxycinnamate, or benzoltriazoles of Ying for the purpose of improving the blocking properties of the lens to meet specific transmission requirements.
Claim 113 is rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan (US 2019/0002459) in view of Ying (US 2015/0168605).
Regarding claim 113, Mahadevan discloses the contact lens of claim 99. Mahadevan does not disclose wherein the second blocking agent comprises at least one of titanium dioxide, oxybenzone, octyl salicylate, octocrylene, octyl methoxycinnamate, or benzoltriazoles. Mahadevan and Ying are related because both disclose contact lenses. 
Ying discloses a contact lens (see Fig 1) wherein the second blocking agent comprises at least one of titanium dioxide, oxybenzone, octyl salicylate, octocrylene, octyl methoxycinnamate, or benzoltriazoles (see Fig 1; Para [0043-0044]; octyl methoxycinnamate may be used as UV-absorbing agent).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Mahadevan with the second blocking agent comprises at least one of titanium dioxide, oxybenzone, octyl salicylate, octocrylene, octyl methoxycinnamate, or benzoltriazoles of Ying for the purpose of improving the blocking properties of the lens to meet specific transmission requirements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Newman (US 2016/0116764) discloses a method of making contact lenses involving spin casting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872      

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872